IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


IN THE MATTER OF THE                               No. 69067-1-1
PERSONAL RESTRAINT OF:
JEFFREY NELSON,                                    DIVISION ONE
                                                   UNPUBLISHED OPINION
                    Petitioner.
                                                   FILED:    SEP 2 3 2013

       PER CURIAM. Jeffrey Nelson files this personal restraint petition

challenging, among other things, a community custody condition that he "not

possess or access pornographic materials, as directed by the supervising

Community Corrections Officer."1 The State's concession that the condition is
unconstitutionally vague is well taken. See State v. Bahl, 164 Wn.2d 739,193

P.3d 678 (2008). We accept the concession and grant the personal restraint

petition. The matter is remanded to the trial court for amendment of the

judgment and sentence consistent with Bahl, 164 Wn.2d at 758-62.


                                  For the court:




                                          ^TJk»VdO.


1The Acting Chief Judge previously dismissed Nelson's remaining claims as
frivolous.